Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Allowable Subject Matter
Claims 1-4, 7, 10-14, 17, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claim 1 : a microphone configured to receive a user's utterance; a processor configured to: determine that the user's utterance is an utterance asking a change of a predetermined ground rule in response to determining that a condition parameter including "if' and a result parameter including "set" are included in the user's utterance received by the microphone; and in order to change the predetermined ground rule, set the condition parameter in the user's utterance as a user's utterance command, and set the result parameter as a command for controlling a device corresponding to the user's utterance command; and a storage configured to store information related to the condition parameter and the result parameter set based on the predetermined ground rule  wherein the processor is configured to, in response to determining that the condition parameter is included in the user's utterance received by the microphone, extract the condition parameter, identify the result parameter  corresponding to the extracted condition parameter based on the information in the storage, generate a response based on the identified result parameter, transmit the command for controlling the device based on the identified result parameter, and output the generated response to a speaker; and as in claim 11 receiving a user's utterance from a microphone; determining, by a processor, that the user's utterance is an utterance asking a change of a predetermined ground rule in response to determining that a condition parameter and a result parameter are included in the user's utterance received by the microphone; in order to change the predetermined ground rule, setting, by the processor, the condition parameter in the user's utterance as a user's utterance command, and setting the result parameter as a command for controlling a device corresponding to the user's utterance command; storing, by the processor, information related to the condition parameter and the result parameter set based on the predetermined ground rule; in response to determining that the condition parameter is included in the user's utterance received by the microphone, extracting, by the processor, the condition parameter; identifying, by the processor, the result parameter corresponding to the extracted condition parameter based on the information in a storage; generating, by the processor, a response based on the identified result parameter; transmitting, by the processor, the command for controlling the device based on the identified result parameter; and outputting the generated response to a speaker.
The above claims are deemed allowable given the complex nature of the claims as whole where a user is uttering a command to change rules for the way a system handles the utterance of a command as precisely claimed. The closest prior art teaches automatically updating grammars/rules and models based on inputs into the system. Additionally, prior art teaches that a user/developer can manually add new rules/grammar by entering a specific set of steps that require manual recording of voice, naming a file, etc. similar to a call flow routine design. The same concept is used for password/authentication/enrollment. Further prior art teaches systems asking for user clarification or input to modify a grammar/rule. The claims demonstrate that a user is expressly teaching the system to do something with a voice command e.g. “If I say turn on the air conditioner, set temperature to 17 degrees”. This is quite different than the prior art which appear to teach away in some instances via automation. The closest set of prior art suggests an auto updating model with device feedback and confirmation that corrections/updates were made such a user does not have to intervene to update vocabularies/grammars. Therefore the prior art fails to teach or suggest the complex claim limitations as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20120173244 A1	Kwak; Byung-Kwan et al.
Dialogue ASR

US 20110060587 A1	Phillips; Michael S. et al.
Updateable models

US 7881932 B2	Muschett; Brien H.
Custom grammars

US 7822610 B2	Burns; Stephen S. et al.
Developer ASR

US 20080262848 A1	Shienbrood; Eric et al.
Speech command processing

US 20080059188 A1	KONOPKA; Courtney C. et al.
NL processing

US 20040111259 A1	Miller, Edward S.  et al.
Updatable ASR models

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov